Citation Nr: 1548961	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to November 20, 2008 for the grant of a 10 percent evaluation for tinnitus.

2.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis B carrier.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including as secondary to service-connected disease or injury.

5.   Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from October 1975 to July 1982 and from October 1982 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.

A May 2010 rating decision, in pertinent part, denied service connection for obstructive sleep apnea, diabetes mellitus, and GERD.  The June 2012 rating decision granted an increased disability rating for tinnitus; a 10 percent disability evaluation was assigned from November 20, 2008.  

August 2014 and November 2014 rating decisions denied service connection for an acquired psychiatric disorder, to include PTSD, and the Veteran's application to reopen the previously denied claim of entitlement to service connection for hepatitis B carrier, respectively.  

The Board observes that the Veteran's initial claim was characterized as entitlement to service connection for PTSD, but that the Veteran has also been diagnosed with depressive disorder.  As such, the issue on appeal was recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  However, as will be explained below, the Veteran's claim for service connection of PTSD will be adjudicated herein, and the claim for service connection of an acquired psychiatric disorder, other than PTSD, requires additional development and will be remanded. 

In July 2014, the Board remanded the Veteran's claims for service connection of obstructive sleep apnea, GERD, and diabetes mellitus, as well as the claim for an earlier effective date for a compensable evaluation for  service connection of tinnitus for additional due process considerations.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2015.  Only those issues included in the July 2014 Board remanded were discussed at that hearing, as the appeal of the application to reopen the previously denied claim of entitlement to service connection for hepatitis B and the claim for service connection of an acquired psychiatric disorder, to include PTSD, had not been perfected.  Nonetheless, the Board points out that the Veteran clearly indicated that he did not desire a hearing as to the application to reopen the previously denied claim of entitlement to service connection for hepatitis B and the claim for service connection of an acquired psychiatric disorder, to include PTSD.  As such, the Board can proceed to adjudicate these claims without a Board hearing.

The issues of entitlement to service connection for obstructive sleep apnea, diabetes mellitus, GERD, and an acquired psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, the RO denied service connection for hepatitis B carrier.

2.  The evidence received since the April 1996 rating decision as to the issue of service connection for hepatitis B carrier is cumulative in nature and repetitive of facts that were previously considered.

3.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the Veteran has not been diagnosed with PTSD.  

4.  In an April 1996 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation, effective January 1, 1996 (date of the first month following his separation from service).  It was not appealed and became final. 

5.  A claim for an increased rating for tinnitus was received on November 20, 2009.
 
6.  Effective June 10, 1999, there was a change in law regarding the rating criteria for tinnitus.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection for hepatitis B carrier is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for hepatitis B carrier.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2015).

4.  The criteria for an effective date prior to November 20, 2008, for the grant of a 10 percent disability rating for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection; the Veteran's claim for an earlier effective date is downstream from his initial claim for an increased disability evaluation.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for service connection of hepatitis B and PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board acknowledges that Veteran's claims file has been rebuilt and that his complete service personnel and treatment records are unavailable.  When a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, at the Veteran's April 2015 hearing, explained the concepts of service connection and effective dates, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of hepatitis B carrier in April 1996.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The April 1996 rating decision denied the Veteran's claim for service connection of hepatitis B carrier on the basis that hepatitis B carrier is not a disability.  The rating decision noted that hepatitis B carrier is a laboratory finding, and that without findings of infectious hepatitis or a diagnosis of hepatitis, there is no disability for which compensation can be granted.  The only clinical finding was a liver function test indicative of possible hepatitis.

Since the denial of the Veteran's claim in April 1996, the evidence submitted includes a VA examination and additional treatment records, as well as well as statements submitted by the Veteran in support of his claim.  The November 2014 VA examination report shows that the Veteran's laboratory results indicate that he is immune to hepatitis B, due to prior exposure at some point in his life; however, testing shows that he does not have active hepatitis B.  The VA examiner noted that the Veteran denied experiencing a hepatitis-like illness during his lifetime.  The VA examiner also noted that the Veteran is hepatitis B immune, never had hepatitis B disease or illness, and has no risk factors for hepatitis B exposure other than heterosexual contact; the Veteran denied having had a blood transfusion and had no other risk factors for hepatitis B exposure during his service.  

Service connection had been denied because there was no proof of disability (impairment).  Nothing has changed.  The evidence submitted subsequent to the April 1996 rating decision as to the issue of service connection for hepatitis B is not new and material.  The Veteran has submitted additional private treatment records, which do not show treatment for and/or diagnoses of active hepatitis B.  Likewise, the November 2014 VA examination report indicates that the Veteran has laboratory findings indicating an immunity to hepatitis B, due to a possible prior exposure, without active disease.  At the time of the prior decision, there was similar laboratory results, without current evidence of active disease.  Evidence confirming a known fact is cumulative.  Similarly, his lay statements are cumulative of the prior claim and prior lay evidence.   

With regard to the laboratory findings reflecting a possible hepatitis B exposure, at the time of the prior decision, there was no evidence of pathology (disease or injury).  Since that determination, laboratory findings continue to reflect a possible hepatitis B exposure; however, pathology has not been identified.  Thus, the lay and medical evidence is cumulative.  

In sum, the evidence submitted as to the Veteran's hepatitis B claim is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

The Board notes that the Veteran had active service during a period of war.   The Veteran's DD Form 214 reflects that his military occupational specialty was organizational maintenance technician; he had foreign and/or sea service.  The Veteran does not allege, and the evidence does not demonstrate that the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  

Service treatment records do not show treatment or diagnoses of PTSD.  The Board acknowledges that his June 1995 report of medical history reflects that the Veteran reported experiencing depression or excessive worry; however, the contemporaneous examination report indicates that his psychiatric evaluation was normal.

In response to the Veteran's statements, the RO obtained his available service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  The response from DPRIS indicates that the stressor events were corroborated.

The Veteran was afforded a VA PTSD examination in June 2014.  At that time, the Veteran reported that he was on board of a ship that collided with a Liberian tanker in 1979 and that, while on deployment to Hong Kong in 1989, he handled deceased military personnel following a fire in an engine room.  The VA examiner, following a mental status examination, found that these events would be adequate to support criterion A of the diagnostic criteria for PTSD (witnessing, in person, a traumatic event as it occurred), and that the stressor events were not related to the Veteran's fear of a hostile military or terrorist activity.  However, the VA examiner also found that the Veteran did not meet diagnostic criterion B, C, D, and E, and thus, the Veteran did not have PTSD.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD. 

The Board recognizes the April 2015 letter from the Veteran's private neurologist, Dr. B, stating that the Veteran has PTSD related to his service.  However, Dr. B did not provide a basis for the conclusion that was reached; the diagnosis was reported by the Veteran and the notations lack any details, including the symptoms and stressors to support a diagnosis.  Thus, the probative value of Dr. B's opinion is outweighed by the weight of the evidence that reflects that the Veteran's does not meet the diagnostic criteria for PTSD.  The June 2014 VA examiner specifically found that the Veteran's symptoms do not meet the DSM-V criteria for PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

As previously discussed, the VA examiner noted that the Veteran's stressors were sufficient to support a diagnosis, but that the Veteran did not have symptomatology consistent with PTSD, in accordance with diagnostic criterion B, C, D, and E.  The VA examiner's June 2014 opinion is entitled to substantial probative weight, in light of the absence of such a substantiated diagnosis anywhere in the Veteran's mental health treatment records; the VA examiner's reasoned conclusions are consistent with the actual factual record.  The Board finds the opinion of the June 2014 examiner to be reliable and adequate.  It was provided after a review of the claim file with related medical treatment records, an examination of the Veteran, accurate findings and a rationale for the opinion; there is no credible evidence of PTSD.  

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  In the absence of disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed PTSD, to an in-service event, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Veteran is competent to testify as to his symptoms and observations.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, the Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The Veteran's general lay assertions are outweighed by the specific and reasoned conclusion of the June 2014 VA examiner who found the Veteran does not have PTSD related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

The Veteran has appealed the assignment of the effective date for the grant of an increased 10 percent rating for tinnitus.

The Veteran filed a claim for service connection of tinnitus, which was received by the RO in February 1996.  An April 1996 rating decision granted service connection for tinnitus and assigned a noncompensable disability evaluation, effective January 1, 1996 (the date of the first month after the Veteran's separation from service).  

The Veteran filed a claim for an increased rating, which was received by the RO on November 20, 2009.  The Veteran's claim was misinterpreted as a claim for service connection, and denied in June 2010 and May 2011 rating decisions.  A June 2012 decision granted a 10 percent disability evaluation for tinnitus, on the basis that the RO had committed clear and unmistakable error in not adjudicating the Veteran's claim as one for an increase his rating for tinnitus; the RO assigned an effective date of November 20, 2008, one year prior to the date of receipt of a claim for an increase (November 20, 2009).  

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g). 

Here, the Veteran's claim for increase was received on November 20, 2009.  Effective June 10, 1999, the rating criteria for tinnitus was revised to allow for assignment of a 10 percent rating for recurrent tinnitus (previously, a 10 percent rating was assigned for persistent tinnitus as a symptom of head injury, concussion or acoustic trauma).  Because the RO increased the evaluation for the Veteran's tinnitus pursuant to the change in the criteria for rating tinnitus, the RO assigned November 20, 2008, as the effective date for the increased 10 percent evaluation.  38 U.S.C.A. § 5110(g). 

There is simply no indication of the Veteran's intent to file a claim for increase for his tinnitus prior to November 2009 nor does the Veteran assert that he filed a claim for increase prior to November 2009.  Rather, the Veteran asserts that he was never advised of the change in the regulations.  Accordingly, he contends that he should be granted an effective date back to the date of the change in the regulations (June 10, 1999).  However, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for increase and when such claim should be filed.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991)(ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  See, Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

The application to reopen the claim for service connection of hepatitis B carrier is denied.

Service connection for PTSD is denied.
The claim of entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than November 20, 2008, for the assignment of a 10 percent rating for tinnitus is denied.


REMAND

The Veteran asserts that his obstructive sleep apnea, GERD, diabetes mellitus, and acquired psychiatric disorder, other than PTSD, are related to his active service.  The Board observes that there is evidence that the Veteran is being treated for GERD, obstructive sleep apnea, depressive disorder, and diabetes mellitus.  

The Board acknowledges that the Veteran was provided VA examinations with regard to the claims for service connection of GERD and diabetes mellitus.  Nonetheless, these VA examinations are insufficient.  In this regard, the Board points out that the January 2014 VA diabetes mellitus examination failed to address the Veteran's report of elevated glucose levels within one year of separation from service, and does not discuss the significance of the Veteran's glucose levels at separation, which the February 1996 VA examination notes as being 225.  Likewise, the GERD examination acknowledges the Veteran is service-connected for duodenal ulcer, but opines that the Veteran's GERD is not related to service because there was no diagnosis of GERD in service; however, this opinion fails to address whether the Veteran's gastrointestinal symptoms are part and parcel of his service-connected duodenal ulcer, or in the alternative, if the Veteran's GERD symptoms are part of a separate disability, whether his GERD is caused or aggravated by the service-connected duodenal ulcer.  Moreover, a June 2014 psychiatric examination and August 2014 opinion found that the Veteran has a depressive disorder, but did not address whether the Veteran's depressive disorder is related to his service.  

Accordingly, the Board finds that the Veteran should be afforded new VA examinations regarding the claims for service connection of GERD, diabetes mellitus, and acquired psychiatric disorder, other than PTSD. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran has not been afforded a VA examination as to his claim for service connection of obstructive sleep apnea.  He asserts, and submitted lay statements asserting, that his snoring and choking while asleep during his service were the first manifestations of his obstructive sleep apnea.  As such, the Board finds that the Veteran should be afforded a VA examination regarding the claim of service connection for obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA and Naval Medical Center treatment records associated with the claims on appeal.

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, including a depressive disorder, was caused or aggravated by his service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any obstructive sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current obstructive sleep apnea is related to any event or injury during service, including the multiple lay reports of snoring and choking while sleeping.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current diabetes mellitus is related to service.  The VA examiner is to specifically address a complaint of excessive thirst and a glucose reading of 225 at separation from service (as noted in the February 1996 VA examination report), and whether these were early manifestations of diabetes mellitus.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the nature and etiology of the Veteran's GERD, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

Following the review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a.  Is it at least as likely as not (probability of at least 50 percent) that any current GERD is proximately due to (caused by) the Veteran's service-connected disabilities?

b.  Is it at least as likely as not (probability of at least 50 percent) that any current GERD has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities?  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


